IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

MARY MANN,                              NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D16-911

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed November 15, 2016.

Petition for Writ of Certiorari. Original Jurisdiction.

Dale Marie Merrill of Law Office of Dale Marie Merrill, Crystal River.

Pamela Jo Bondi, Attorney General, and Sharon S. Traxler, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED.

MAKAR, KELSEY, and WINSOR, JJ., CONCUR.